Applicant's election without traverse of Group I, claims 1-15 and newly added claims 21-25, is acknowledged.

Newly added dependent claim 25, which depends on original independent claim 10, is objected to because “the fourth oxide layer” lacks antecedent basis.  Correction is required (claim 25 should depend on newly added independent claim 21).

Claims 10, 21 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent 10,163,651 to Chen.
As to independent claim 10, Chen discloses a semiconductor memory structure (see the entire patent, including the Fig. 1B disclosure) comprising:  a bottom electrode 112; a data-storage element 116 over the bottom electrode; a top electrode 118 over the data-storage element; an encapsulation layer 120 over a sidewall of the bottom electrode, a sidewall of the data-storage element and a sidewall of the bottom electrode; a first oxide layer 126 (column 9, lines 45-52) between the sidewall of the bottom electrode 112 and the encapsulation layer 120 (i.e., the portion of oxide layer 126 between the sidewall of the bottom electrode 112 and the encapsulation layer 120, as per this application’s Fig. 2 disclosure, for example); a second oxide layer 126 between the sidewall of the data-storage element 116 and the encapsulation layer 120 (i.e., the portion of oxide layer 126 between the sidewall of the data-storage element 116 and the encapsulation layer 120, as per this application’s Fig. 2 disclosure, for example); and a third oxide layer 126 
As to independent claim 21, Chen discloses a semiconductor memory structure (see the entire patent, including the Fig. 1B disclosure) comprising:  a dielectric layer 108; a bottom electrode 112 over the dielectric layer; a top electrode 118 over the bottom electrode; a data-storage element 116 between the bottom electrode and the top electrode; an encapsulation layer 120 over a sidewall of the bottom electrode, a sidewall of the data-storage element, a sidewall of the bottom electrode, and the dielectric layer; a first oxide layer 126 (column 9, lines 45-52) between the sidewall of the bottom electrode 112 and the encapsulation layer 120 (i.e., the portion of oxide layer 126 between the sidewall of the bottom electrode 112 and the encapsulation layer 120, as per this application’s Fig. 2 disclosure, for example); a second oxide layer 126 between the sidewall of the data-storage element 116 and the encapsulation layer 120 (i.e., the portion of oxide layer 126 between the sidewall of the data-storage element 116 and the encapsulation layer 120, as per this application’s Fig. 2 disclosure, for example); a third oxide layer 126 between the sidewall of the top electrode 118 and the encapsulation layer 120 (i.e., the portion of oxide layer 126 between the sidewall of the top electrode 118 and the encapsulation layer 120, as per this application’s Fig. 2 disclosure, for example); and a fourth oxide layer 126 between the dielectric layer 108 and the encapsulation layer 120 (i.e., the portion of oxide layer 126 between the dielectric layer 108 and the encapsulation layer 120, as per this application’s Fig. 2 disclosure, for example).
As to dependent claim 24, a thickness of Chen’s first oxide layer, a thickness of Chen’s second oxide layer, a thickness of Chen’s third oxide layer and a thickness of Chen’s fourth oxide layer are similar.

Claims 11-15, 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of independent claim 21 (as per the objection to claim 25 on page 2).

Claims 1-9 are allowed.  The prior art does not disclose or suggest independent claim 1 as a whole.

Registered practitioners can telephone the examiner at (202) 625-2694.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705.
/MARK V PRENTY/Primary Examiner, Art Unit 2814